Citation Nr: 0119686	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  96-12 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder 
(currently diagnosed as paravertebral myositis).

2.  Entitlement to a rating in excess of 10 percent for a 
nightmare disorder with anxiety, on appeal from the initial 
evaluation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from December 1985 to December 
1988 and September 1990 to April 1991 in the Southeast Asia 
Theater during the Persian Gulf War.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 1995 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.

The Board has imposed a temporary stay on adjudication of 
claims for VA compensation benefits for disability allegedly 
resulting from alcohol or drug abuse, claimed as secondary to 
or as a symptom of a service-connected disorder until final 
review is completed by the United States Court of Appeals for 
the Federal Circuit with respect to its decision issues on 
February 2, 2001, in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  Therefore, all claims based on alcohol or drug 
abuse related disabilities, claimed as secondary to or as a 
symptom of a service-connected disability and such claims 
that are inextricably intertwined with an issue on appeal, 
are subject to the temporary stay on adjudication.  This is 
significant with respect to this case because during the 
pendency of the veteran's appeal for the issue of entitlement 
to a rating in excess of 10 percent for a nightmare disorder 
with anxiety, on appeal from the initial evaluation, the 
veteran claimed entitlement to VA compensation benefits for 
disability allegedly resulting from alcohol and/or drug 
abuse, claimed as secondary to or as a symptom of his 
service-connected nightmare disorder with anxiety.  For 
example, in May 1997, the veteran testified before a hearing 
officer at the RO that he became an alcoholic as a result of 
his service-connected nightmare disorder with anxiety.  (May 
1997 Transcript, page 4).  Moreover, VA medical evidence of 
record indicates that the veteran has had a history of 
alcohol and drug abuse.  According to a January 2000 VA 
examination report, the VA physician diagnosed cocaine abuse, 
rule out dependence.

As a result, the Board finds that the raised issue of 
disability allegedly resulting from alcohol and/or drug 
abuse, claimed as secondary to or as a symptom of his 
service-connected nightmare disorder with anxiety, is 
inextricably intertwined with the issue on appeal for an 
original disability rating in excess of 10 percent for the 
service-connected nightmare disorder with anxiety.  
Therefore, these intertwined issues are subject to the stay 
on adjudication.  When the Federal Circuit has completed its 
review of all actions and rehearing requests filed in that 
case and the decision becomes final, VA will lift the stay 
and adjudication of these issues may proceed.

The issue of entitlement to service connection for a back 
disability will be discussed in the Remand portion of this 
decision.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See VCAA.  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time with respect to the 
claim to service connection for a back disorder.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for this and the following reasons, a 
remand is required with respect to the issue on appeal.

The VCAA requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See VCAA.  The Board finds that the medical evidence 
of record with respect to appellant's claim for entitlement 
to service connection for a back disorder, to include as due 
to service in the Persian Gulf pursuant to 38 C.F.R. § 3.317 
(2000), is inadequate. 

With respect to the appellant's service-connection claim for 
a back disorder (currently diagnosed as paravertebral 
myositis), the service medical records indicate that the 
veteran complained of back pain.  For example, according to 
an April 1986 service x-ray report, the veteran was diagnosed 
with spondylolisthesis and narrowed disc space at L5-S1.  
Furthermore, post service medical evidence reveals that he 
has been diagnosed with paravertebral myositis.  In light of 
the VCAA and the service and post-service medical evidence of 
record, the Board finds that a VA examination of the 
veteran's back is required in order to determine whether he 
currently has a back disorder and, if so, whether it 
developed as a result of service or due to service in the 
Persian Gulf pursuant to 38 C.F.R. § 3.317.  

The Board is not competent to render medical determinations 
that are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, given that the 
appellant contends that he acquired a back disorder as a 
result of his military service, the medical evidence of 
record is incomplete.  

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that the veteran submit to a 
requested VA examination when applying for VA compensation 
benefits.  Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Therefore, in order to afford the appellant due process and 
insure that the record before the Board is complete, this 
case is REMANDED to the RO for the following action:

1.  The RO should appropriately contact 
the appellant and request that he submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for the claimed back 
disorder.  After obtaining any necessary 
consent, the RO should request copies of 
any records that have not already been 
obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should appropriately 
inform the appellant of this and request 
him to provide a copy of the outstanding 
medical records.

3.  Then, the veteran should be provided 
a VA examination by a physician with 
appropriate expertise to determine 
whether the veteran currently has a back 
disorder (to include paravertebral 
myositis), and, if so, whether it 
developed as a result of an injury or 
incident during the veteran's military 
service (to include the April 1986 
service x-ray study showing 
spondylolisthesis and narrowed disc space 
at L5-S1), or as a result of service in 
the Persian Gulf.  38 C.F.R. § 3.317.  
Specifically, the examiner should state 
whether it is at least as likely as not 
that any current back disorder is due to 
an incident or injury during the 
veteran's active duty, or as a result of 
service in the Persian Gulf.

The claims file, including a copy of 
this REMAND, must be made available to 
and reviewed by the examiner.  Any 
necessary tests or studies, including x-
rays, should be conducted, and all 
findings should be reported in detail.  
The examiner should describe all 
symptomatology due to the veteran's 
claimed back disorder.  The rationale for 
any opinions expressed should also be 
provided.

4.  Based on the evidence obtained as a 
result of the foregoing instructions, the 
RO must next readjudicate the issue of 
entitlement to service connection for a 
back disorder, to include as due to an 
undiagnosed illness due to service in the 
Persian Gulf.  38 C.F.R. § 3.317.

5.  Prior to readjudicating the issue, as 
outlined in the foregoing instructions, 
the RO must review the claims files and 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  In 
addition, the application of all other 
applicable VA regulations should be 
specifically discussed.  The RO should 
also ensure that all development 
requested by the Board has been completed 
in full, to the extent possible.  If not, 
corrective action should be taken.  

6.  If any action taken is adverse to the 
appellant, he and his representative 
should be afforded a supplemental 
statement of the case, to include a 
summary of relevant evidence and a 
citation and discussion of applicable 
laws and regulations.  He should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims are returned to the Board.

7.  When the stay on adjudication of 
claims for VA compensation benefits for 
disability allegedly resulting from 
alcohol or drug abuse has been lifted, 
the RO should consider the veteran's 
claim for compensation benefits for such 
disability as secondary to or as a 
symptom of his service-connected 
nightmare disorder with anxiety.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the appellant until he and the representative are notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



